437 F.2d 91
UNITED STATES of America, Appellee,v.Edward Morgan WOOD and Jean Wood, Appellants.
No. 26137.
United States Court of Appeals, Ninth Circuit.
Jan. 27, 1971.

Robert M. Reynolds (argued), Tacoma, Wash., for appellants.
William H. Rubidge (argued), Asst. U.S. Atty., Stan Pitkin, U.S. Atty., Seattle, Wash., for appellee.
Before KOELSCH, CARTER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellants each appeal from a conviction and a fine of $75.00 for a violation of 16 U.S.C.A. 703-711 and 50 C.F.R. 10.3(b)(9).  The charge was taking migratory water fowl over a baited area.


2
The case was tried by a United States Commissioner, and on appeal to the district court the judgment was affirmed.


3
A Federal Fish and Wild Life agent observed bait in the form of grain near the ponds owned by appellants.  Three days later he observed appellants shooting at wild fowl, and again observed similar bait.  The appellants ran and hid their guns when the agent approached, but returned when the agent announced his identity.


4
The Commissioner found that scienter was not an element of the offense, but concluded that if scienter was an element, the flight of appellants supplied a basis for such an inference.  The district court concluded that if scienter was a necessary element, appellants' flight permitted an inference of scienter.  We agree with the district judge.


5
Appellants' other contentions have been examined and we find them without merit.


6
Affirmed.